Exhibit 32 SECTION 1350 CERTIFICATION S In connection with the Annual Report of Guaranty Federal Bancshares, Inc. (the “Company”) on Form10K for the period ending December 31, 2015 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, Shaun A. Burke, President and Chief Executive Officer and Carter Peters, Executive Vice President and Chief Financial Officer, certify, pursuant to 18U.S.C. §1350, as enacted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or Section 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Shaun A. Burke /s/ Carter Peters Shaun A. Burke Carter Peters Chief Executive Officer Executive Vice President and Chief Financial Officer (Principal Executive Officer) (Principal Financial Officer) March 25, 2016 March 25, 2016 * A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
